OFFICE     OF THE    ATTORNEY GENERAL        OF   TEXAS
                            AUSTIN




lioaorableJe8ro Jam00
Elate Trewurer
main,   Tear



                              Be:




                                             n upon the abore




                                      lrtto1e no. MO,
                                     8 u&/or etoekhold-
                                    nm, rhore rheraboutm
                                    or riquidatioo.
                               ng Code OS 1943, inucw-
                         0 Bill No. W an parsed by the
                         eI appears to luperoede wml re-
                        oua ArCirlem md Aotr by rbioh
                        St8te Treasurer boldm tbe 8bme


              respcatiully request rour opinion on
     the following qucmtfonsr

                   ll. nh%ld all o r my p er tor the
             (14 ,fMC.fi?DW held by the state T’rers-
             urer im the Dir~olutloa of Oolrent Cor-
             poratiom   Fund be transmitted to the
             oljte   Ywlkl4   cooimlr*ion?
                                                                       591



sonor.bl.   JO880    JM~     - page 2



                     lP .Should the Yt.te trewurer~8
            rcoords, iwloding     led@ra, deparitors
            .ndjor    st.okholdsrs         ilst,    to~.tb.r   mith
            eorrespomdenoe pOrtaltIingto same bm
            surrendered to tbe Ctrte lank&g  Coa-
            eimmlonmrl

                 83. Af your snmer to tbe forego-
            ing questions b8 in the atrirmtive,  is
            the aste rre.surer relieved 0r .ll ru-
            t&we responslbllity 1. r.g.rd to the
            above     SSSWDtS~g


          ktioie  MO 0r the mired    ciril m8tutt8 deal8
.ith the question aC Ciao1 settleaest of State bmkiag in-
8titutloas in cbe prooes. or ro1unt.w llquidstion, and
80 lu as pertinent bare 18 as tol1or.r
            .o   l 0,      r itM a      mix vontbs     biter   the
     filing of sueb 8ertlriOut0, tb0 oorpration
     .&all pay rll .um. due dopoelter. rad ared-
     itor. rbou they aan diecorer .nd rho cl.ir
     rbe maqs   due thael .ad upon the cmpira-
     tion of said six nmths, it .b.ll bs tbs
     duty 0s the .urpcw.tlon              to .rkr    a st.tmeat
     from   the books ot        8.i.d    CBTpOrstlOm~ Ssrtificd
     by the prwfdent          and secretury,          0r the name8
     eC 811 depositor.         8nd aredltors          .ho b.ve net
     618imd or hav+ not reaeired tbe balames ts
     thsir credit or duo tbam rsspesti~rly, and to
     tlls  the 8u.e sit&             the State Tre~sursr       md to
     jb8y tho mm&l ftbte             trmmmurc
                                    all 8uch um3lrio-
     od deposits, moneys suI credit8 isr tas me
     und benefit of ruob depositem uul Oreditors.
     We board or direaters rbbll then divide the
     cap&t& stock, gurrunty srA indaait~ rund
     uml .ll other l8sets  o r tbc precee3. tbere-
     or uion(cthr stooktwlder8 rotsblyl aad the
     bourd 0r directors 8&all thereupon rile La
     the etrice of the nuakhg cosmi8810n.r 8 car-
     tiriwte   surrardriag   tbe eorporuce rranohire.~
          rhis Artiole ma* * purt 0r fit10 16 e the ac-
ri.ed Cl+11 St8tutes et 1028, &ml, 8. you .ar, b.. been
repealed by the 6ompehensire Aot OF the 48th L~i.lrtu~e,
kn0.n 88 tom8 tanktag code of 1943, ld is thertrort no
part or the pereot statutes.
                                                                                592

yonirrabla    Jesse   James   -   page   3




            St -8s entirely within     the prwiwe   0r the
bogi#lattWO to rope81 this Article,       88 it did, but
.uoh repeal did not base mnd oould not hare the ei-
jgot to disturb private property       rights tb.t bad be-
oome iired thereunder   while tbe Artiole was an exiat-
ifig ststute.   Enoh rights are Jrnowa as rested rights
.sd sre, of aourse, beyond legisl.tir. interlereace.
The moneys rentioned br Tou having been deposited
ritb the state Trearurar,   in     parau8nae 0r ths tertas
of Artiole MO shils it was an existing lrs, thee-
upOn rested in the orners 0r suob md8         88 8 rixsd
gad definite private right, entirely personal la its
glrture. The Tex88 Banking Code of 1043 did not at-
tempt to interfere in any ray with such rested prop-
erty rights, 80 that theT remain QrwiSely as they
hecue shen the deposits were made,
          @bile Article MO has been repealed, the
8trtutorT trusts  that were oreatod under that Article
in the proaeaa ot voluntary liquidations or banking
~natitutlons bare not been destroyed, but on the eon-
trnry have been rerpeoted.

                 In Artitle 18 of Chspter VIII          or the Banking
Code,    there     is this proririonl


            *All uncleimed diridend. and sll iundo
       hereafter lrailable ror non-elaiadng dspoait-
       ore and areditors, together sitb all funds
       held pursuant  to tbe prwisioas oi Artiels
       MO of the Imimed Civil BtM.utsa at Texas,
       (which latter funds shall be tr8namitted lq
       the State Treasurer to the Commlaaloner, ~to-
       getber with a list e? the depositors rnd
       creditors for whose benefit the au60 is held),
       shall be deposited by tbe CoaEiraioner in one
        or   more stute   banks     for the   benefit    of   the
        depoaitOra am3 creditor8 entitled thereto..

            Thus, the Legislature respecting the trust
 has merely changed the truotee from state Treasurer to
 bontiag  r;onnSaaioner, a thing it had rull poser to do.
 (Seourity Savings bank v. The state of Califorsia, (VA)
 MI I&urned. 301, 31 A. L. I. 391).
           80 that, Tour question8 are mewsrod                      crtegorl-
 coiiy US roiiow8:
 uoaoreble Jesse Jbmea - p8ge 4




           1. All or the ma8 r;entionedby you should
-be tr#nrrPitted to the 8t.te Bunking Co6mirnlonSr.

             2. There should .oaonp.ay this trmmtiraion
  w. list at the depositors 8nd creditors for .hoae bene-
  fit  tbe 8.&e is held*, and this list should of'8our.e
  inolude the reapeotiv~.mountr due to ruob depositors
  .Dd oredLtOr8, .nd 1ika.l.e the bank uLiSg the deposit.
  fbo Freaaurer should not trunemit to the Cozmciaaioner
   the reoords, ledgers, li8ts .nd oorrespondenoe perteln-
  ing to same, llnoe they constitute a part of the per-
. mnent srohi~es 0r his ofrlee.     Fhoae lists traneprittul
   to the banking Colr;eiaeionershould be sertiried under
   the band and seal 0r tbe state  Treasurer.

           3.   The transm.lselonby the State Treasurer to
 the banicing cormi8sioner 0r the li8t8 mentioned in Anarer
 1 relieves his of all fUtUIV  re8ponalbllit~ and lirblllty
 in regard to the trust  pretlourl~ being sdministered by
 MB.


                       ._I      Yew   truly yours
                            ATTWNEX   LiEQZRAt01‘TFXA